        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 1 of 30




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO



SANDRA RODRÍGUEZ COTTO;
RAFELLI GONZÁLEZ COTTO,

              Plaintiffs,
                                                Civil Action No.: 3:20-01235-PAD
                      v.

WANDA VÁZQUEZ GARCED, Governor of
Puerto Rico; INÉS DEL C. CARRAU-
MARTÍNEZ, Interim Secretary of Department
of Justice of Puerto Rico; PEDRO JANER,
Secretary of Puerto Rico Department of Public
Safety; HENRY ESCALERA, Puerto Rico
Police Commissioner, all in their official
capacities,

              Defendants.




   Memorandum in Support of Plaintiffs’ Renewed Motion for Preliminary Injunction
         Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 2 of 30




                                       INTRODUCTION
       Plaintiffs Sandra D. Rodríguez Cotto and Rafelli González Cotto brought this lawsuit

challenging Section 6.14 of the Puerto Rico Department of Public Safety Act, which criminalizes

the dissemination of false information about emergency conditions in Puerto Rico. Plaintiffs—

investigative journalists who report frequently on the COVID-19 public health emergency—are

challenging the constitutionality of Section 6.14 because the risk of criminal prosecution under

the provision threatens to chill a great deal of true speech on matters of immense public concern,

including Plaintiffs’ own reporting. After Plaintiffs’ initial motion for preliminary injunction was

fully briefed, the Government of Puerto Rico enacted Act No. 66-2020, which substantially

amended Section 6.14. Unfortunately, the amendments to Section 6.14 have not cured the

statute’s constitutional defects. Plaintiffs therefore submit this renewed motion for a preliminary

injunction against the amended statute.

       Plaintiffs are likely to succeed in demonstrating that Section 6.14(a) continues to violate

their rights under the First and Fourteenth Amendments to the U.S. Constitution. First, Plaintiffs

have standing to challenge the amended statute because the statute facially regulates the subject

matter of Plaintiffs’ reporting—emergency conditions in Puerto Rico during the COVID-19

public health crisis. Although the amended statute prohibits only knowingly false speech, that

does not mean that only liars are at risk of prosecution. As the Supreme Court recognized in

Susan B. Anthony List v. Driehaus [SBA List I], 573 U.S. 149, 159 (2014), and Babbitt v. United

Farm Workers Nat’l Union, 442 U.S. 289 (1979), there is often a substantial risk that honest

speakers will be wrongly prosecuted under laws that prohibit knowingly false speech on

specified topics. Numerous factors support Plaintiffs’ reasonable fear of prosecution under

Section 6.14(a), including: the government’s recent prosecution of Pastor José Luis Rivera

Santiago for allegedly disseminating false information about a rumored government curfew

                                                 1
         Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 3 of 30




order; the government’s refusal to stipulate that it would not prosecute Plaintiffs for even a short

period of time while Act No. 66-2020 was awaiting the Governor’s signature; Act No. 66-2020’s

Statement of Purpose, which makes clear that the statute is directly addressed to speech by the

“mass media” (i.e., the press); and the fact that police departments have decentralized authority

to initiate misdemeanor prosecutions under Section 6.14 without the Department of Justice’s

involvement. Taken together, these factors support the existence of a credible threat of

prosecution against Plaintiffs.1

        Second, Plaintiffs are likely to succeed in demonstrating that Section 6.14(a) is facially

unconstitutional. The law’s first provision, which prohibits the dissemination of “warning[s]” or

“false alarm[s]” about the imminent occurrence of a catastrophe in Puerto Rico, is facially

content based because it applies only to speech about a particular topic. Certified Transl. of Act

No. 66-2020, Dkt. No. 45-1. Indeed, this provision is viewpoint based because it criminalizes

speech falsely warning that a catastrophe is about to occur, while exempting speech falsely

reassuring the public that everything is fine, even though both types of speech have the potential

to threaten public safety. The provision cannot survive the stringent scrutiny applied to laws that

restrict speech on the basis of its content and viewpoint, or even the more lenient scrutiny

applied to content-neutral restrictions on speech, because it is not narrowly tailored to the

government’s interest in public safety. Indeed, it does not even require the government to show

that the offending speech was likely to result in, or actually resulted in, substantial threats to


1
  The Court has ordered Plaintiffs to address whether Plaintiffs must disclose their sources’
identities in order to establish standing. As discussed in Section I.B, infra, there is no
justification for discovery into Plaintiffs’ confidential sources, because the existence of a
credible threat of prosecution is the sole criterion for standing in a pre-enforcement First
Amendment challenge to a criminal restriction on speech. Allowing discovery into Plaintiffs’
confidential sources would also inflict the very harm that Plaintiffs sought to avoid by filing this
lawsuit—namely, the compelled disclosure of confidential information and irreversible damage
to Plaintiffs’ access to sources.
                                                 2
         Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 4 of 30




public safety. As a result, the provision gives the government far too much leeway to prosecute

protected speech that poses no actual risk of causing substantial public harm.

       Section 6.14(a)’s second provision—which makes it a crime to knowingly disseminate

false information during a declared emergency if it “result[s]” in an “imminent risk” of harm to

persons or property—poses distinct, though equally formidable, dangers to free expression. Id.

This provision establishes an unconstitutional heckler’s veto, authorizing prosecutions against

protected speech on the basis of the government’s forecasts about whether the speech is likely to

result in an unspecified “risk” of “harm” to persons or property. Furthermore, it does not require

the government to demonstrate either that the defendant knew that their speech would result in

an imminent risk of harm or that harm actually occurred. This restriction criminalizes much more

protected speech than is necessary to vindicate the government’s asserted interest in public

safety. The Federal Communications Commission’s broadcast hoaxes rule, 47 C.F.R. § 73.1217,

provides a contrasting example of a restriction that vindicates the same governmental interest in

public safety without burdening nearly as much protected speech.

       Finally, because Plaintiffs are likely to succeed in demonstrating that Section 6.14(a)

violates their First Amendment rights, they presumptively satisfy the remaining preliminary

injunction requirements. The threat that Section 6.14(a) will chill Plaintiffs’ exercise of their

First Amendment rights is sufficient to establish irreparable harm. Both the balance of equities

and the public interest support the vindication of First Amendment rights, especially the right to

a free press, which is a fundamental public good. Additionally, because a preliminary injunction

would vindicate Plaintiffs’ First Amendment rights and the public interest, the Court should

waive any bond requirement under Federal Rule of Civil Procedure 65(c).




                                                3
         Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 5 of 30




                                        BACKGROUND

                                          This Lawsuit

       Plaintiffs filed this lawsuit on May 20, 2020, challenging two provisions contained in

Article 6.14 of the Law of the Puerto Rico Department of Public Safety, 25 L.P.R.A. § 3501 et

seq., as amended by Act No. 35-2020. Compl., Dkt. No. 1 (challenging Article 6.14(a) and (f),

codified at 25 L.P.R.A. §§ 3654(a) and (f)). The Challenged Provisions provided as follows:

       Any person who performs any of the following acts shall be punished with a
       penalty of imprisonment not exceeding six (6) months or a fine not exceeding five
       thousand dollars ($5,000) or both sentences at the discretion of the court:
       (a) Give a false alarm regarding the imminent occurrence of a catastrophe in
       Puerto Rico or, if there is already a state of emergency or disaster, spread rumours
       or give false alarms about non-existent abnormalities.

       (f) Transmit or permit by any means, through any social network or mass media,
       false information with the intention of creating confusion, panic or collective
       public hysteria, with respect to any proclamation or executive order decreeing a
       state of emergency or disaster or curfew. In the event that the dissemination of
       false information results in harm to the public purse, or to third parties, or public
       or private property, exceeding ten thousand (10,000) dollars, or where the conduct
       results in injury or physical harm, the penalty corresponding to that of a felony
       shall be imposed in fourth degree.

Certified Transl. of 25 L.P.R.A. § 3654(a), Dkt. No. 10-1; Certified Transl. of 25 L.P.R.A. §

3654(f), Dkt. No. 10-2. Plaintiffs also moved for a preliminary injunction. Dkt. No. 4. Plaintiffs

incorporate by reference the factual background included in their memorandum in support of

their original preliminary injunction motion. See Mem. of Law Supp. Pls.’ Mot. for Prelim. Inj.

9–17, Dkt. No. 4-3.

       On May 26, the Puerto Rico Senate approved Senate Bill 1582, which proposed a

substantial amendment to the challenged provisions, and referred the bill to the Puerto Rico

House of Representatives. See Certified Transl. of Senate Bill 1582, Dkt. No. 24-1. The bill was




                                                 4
         Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 6 of 30




still pending in the Puerto Rico House of Representatives when the parties completed their

briefing on Plaintiffs’ original preliminary injunction motion.

       On June 23, the day before the hearing on Plaintiffs’ preliminary injunction motion, the

Court conducted a status conference between the parties to determine how to proceed. See

Minutes of Proceedings: Status Conference, Dkt. No. 28. The minutes of the June 23 status

conference reflect that Defendants asked the Court to stay consideration of Plaintiffs’

preliminary injunction motion pending the imminent enactment of Senate Bill 1582. The parties

discussed “[t]he possibility of entering into a stipulation whereby defendants would agree that no

adverse action will be taken against plaintiffs or any other journalist under the challenged law,

until Bill 1582 is signed into law . . . .” Id. at 4. Defendants demurred, claiming that such

stipulations were unnecessary. Defendants further argued that, if the Court were to order them to

consider proposed stipulations of non-prosecution against Plaintiffs or other journalists,

Defendants would need at least four working days to consider the proposal. “The court stated it

will not issue any order as to this matter. However, it noted that based on counsels’ repeated

representations, it is confident that defendants will not initiate any adverse action or prosecution

against plaintiffs under the challenged law pending approval and signature of Bill 1582.” Id.

       The next day, Defendants filed a motion to amend the minutes of the status conference.

See Mot. for Clarification and/or to Amend Min. of Proceedings, Dkt. No. 31. In their motion to

amend the minutes, Defendants objected to the record of their representation that “[t]he

government will not prosecute any journalist under the challenged law.” Id. at 2. Defendants

argued that “this statement leads to confusion and should be clarified to reflect the argument

made during the Status Hearing.” Id. Defendants stated that although “journalists would not and

could not be prosecuted for publishing journalistic articles adverse to the Government of Puerto



                                                 5
         Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 7 of 30




Rico because that conduct is not proscribed by the challenged provisions nor it is within its

reach,” they would need at least four working days to discuss whether “any compromise from the

Department of Justice of not prosecuting a group of citizens (journalists) or Plaintiffs under the

challenged provisions” could be accepted. Id. Defendants asked the Court to amend the minutes

to clarify that Defendants “did not intend to make any representation that the Department of

Justice would not prosecute a citizen that commits the proscribed conduct in the challenged

provisions.” Id. at 4.

        Later that day, the Court issued a text order denying Defendants’ motion to amend the

minutes. Order, Dkt. No. 32. The text order stated “The Minutes of Proceedings accurately

describe the arguments and representations the parties made during the Status Conference.

Consequently, there is no need to amend or clarify the Minutes. Nevertheless, the court notes the

narrowing construction of the defendants’ original representations, and takes it as defendants’

official position as of today on this matter.” Id.

                                          Act No. 66-2020

        On July 13, Governor Vázquez Garced signed Senate Bill 1582 into law as Act No. 66-

2020. The Statement of Purpose for Act No. 66-2020 summarizes and reaffirms the concerns that

led the Government of Puerto Rico to enact Sections 6.14(a) and (f). It states that it is “important

that the people are warned of both the powers of public security agencies and the prohibited

conduct, once an emergency or disaster is duly declared by Executive Order.” Certified Transl.

of Act No. 66-2020, Dkt. No. 45-1. It also reiterates “the need to prohibit people from using

social media or mass media to disseminate false information, with the intention of creating

confusion, panic or collective public hysteria in our country while a state of emergency, disaster,

or curfew is in force,” because “[s]uch conduct undermines the safety of the people and social



                                                     6
         Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 8 of 30




order, and endangers the health and lives of citizens.” Id. at 1 (emphasis added). The Statement

of Motives confirms that the purpose of Act No. 66-2020 was simply “to clarify [the] scope and

application [of Section 6.14], as well as to harmonize its provisions.” Id.

       Act No. 66-2020 accordingly amended Section 6.14(a) to provide as follows:

                   Any person, natural or legal, who shall perform any of the following
                   acts on purpose, knowingly or recklessly after the Governor of Puerto
                   Rico has decreed by Executive Order an emergency or disaster, shall
                   be punished with a penalty of imprisonment not exceeding six (6)
                   months or a fine not exceeding five thousand dollars ($5,000) or both
                   sentences at the discretion of the court:
                   (a) Gives a warning or false alarm, knowing that the information is
                       false, in relation to the imminent occurrence of a catastrophe in
                       Puerto Rico, or disseminates, publishes, transmits, transfers or
                       circulates through any means of communication, including the
                       media, social networks, or any other means of dissemination,
                       publication or distribution of information, a notice or a false alarm,
                       knowing that the information is false, when as a result of its
                       conduct it puts the life, health, bodily integrity or safety of one or
                       more persons at imminent risk, or endangers public or private
                       property.

                       In the event that the notice or false alarm results in damage to the
                       public purse, to third parties, or public or private property
                       exceeding ten thousand dollars ($10,000), or where the conduct
                       results in injury or physical harm of another, that person shall have
                       committed a felony with a penalty of imprisonment for a fixed
                       term of three (3) years.
Id. at 2. Act No. 66-2020 also eliminated Section 6.14(f). Although this lawsuit had been

pending for nearly two months when Act No. 66-2020 was enacted into law, the Act did not

amend Section 6.14(a) to include any exemption for journalists.

    The Continuing Threat of Prosecution Under Section 6.14(a) and Its Chilling Effect

       As set forth in the memorandum of law supporting Plaintiffs’ original preliminary

injunction motion, Dkt. No. 4-3 at 14–17, Plaintiffs fear prosecution under Section 6.14 for their


                                                 7
         Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 9 of 30




reporting on emergency conditions in Puerto Rico. First Decl. of Sandra D. Rodríguez Cotto ¶¶

26–32, Dkt. No. 4-1 (“First Rodríguez Cotto Decl.”); First Decl. of Rafelli González Cotto ¶¶

12–19, Dkt. No. 4-2 (“First González Cotto Decl.”). Plaintiffs’ fear of prosecution under Section

6.14 was informed by the history of prosecutions against journalists under Puerto Rico’s criminal

defamation law, as well as Pastor Rivera Santiago’s recent prosecution under Section 6.14(a) for

sharing information about a rumored curfew order—speech addressed to the same subjects as

Plaintiffs’ own investigative reporting. First Rodríguez Cotto Decl. ¶ 26; First González Cotto

Decl. ¶ 11. After the lawsuit was filed, Plaintiffs’ fear of prosecution was exacerbated when they

learned that the government declined to stipulate that it would not prosecute them under Section

6.14, even for the short period between the Court’s status conference on June 23 and the

enactment of Senate Bill 1582. See Ex. A, Second Decl. of Sandra D. Rodríguez Cotto ¶ 4

(“Second Rodríguez Cotto Decl.”); Ex. B, Second Declaration of Rafelli González Cotto

(“Second González Cotto Decl.”) ¶ 4.

       Plaintiffs still face a credible threat of prosecution under Section 6.14(a), as amended by

Act No. 66-2020, and this threat of prosecution continues to chill their reporting on emergency

conditions in Puerto Rico. Although Plaintiffs make every effort to confirm the accuracy of their

reporting, in accordance with standard journalistic practices, developing stories on matters of

immense public concern are often complex, contentious, and murky. Second Rodríguez Cotto

Decl. ¶ 6; Second González Cotto Decl. ¶ 6. Plaintiffs recognize that inadvertent inaccuracies are

inevitable even in the most thoroughly vetted reporting. Plaintiffs are afraid that the government

could prosecute them under Section 6.14(a) by alleging that an inadvertent inaccuracy in their

reporting was intentional. Plaintiffs are also afraid that that they could be prosecuted under




                                                8
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 10 of 30




Section 6.14(a) for speech that the government deems to be false, especially speech that casts the

government in a bad light, even if the speech is not demonstrably false.

       The other limitations imposed by Section 6.14(a) do not meaningfully limit the statute’s

scope. Plaintiffs are unable to determine what constitutes a “warning” or a “false alarm” under

Section 6.14(a). Second Rodríguez Cotto Decl. ¶ 7; Second González Cotto Decl. ¶ 7. Plaintiffs

are also unable to determine in advance whether the public response to their reporting might

somehow “endanger[] public or private property” or cause “imminent risk” to one or more

persons; indeed, Plaintiffs cannot ascertain how the government proposes to determine whether

such a risk actually exists. As a result, Plaintiffs must assume that they can be prosecuted under

Section 6.14(a) for any speech related to public emergencies in Puerto Rico that the government

deems to be knowingly false.

       The credible threat of prosecution under Section 6.14(a) will chill Plaintiffs’ reporting on

emergency conditions in Puerto Rico. Second Rodríguez Cotto Decl. ¶ 8; Second González Cotto

Decl. ¶ 8. For instance, Plaintiffs will be less likely to discuss information that is controversial or

that has not been verified by the government. Even when they do report on such matters, the

threat of prosecution will affect their reporting in numerous ways, including how many

confirmations they need before publication, what information they include, and even what words

they use. The threat of prosecution under Section 6.14(a) will also interfere with Plaintiffs’

access to sources. Second Rodríguez Cotto Decl. ¶ 9; Second González Cotto Decl. ¶ 9. In many

cases, the only way for a journalist to successfully defend a prosecution under Section 6.14(a)

would be to reveal the sources on which their reporting was based. Sources who do not want

their identities to be revealed—whether because they fear prosecution themselves, fear for their




                                                  9
           Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 11 of 30




safety, or fear negative personal or professional repercussions—will be chilled from speaking

with journalists.

                                           ARGUMENT

        When assessing a motion for preliminary injunction, this Court must consider four

factors: (1) the movant’s likelihood of success on the merits; (2) whether the movant will suffer

irreparable harm; (3) the balance of the equities; and (4) the public interest. CVS Pharmacy, Inc.

v. Lavin, 951 F.3d 50, 55 (1st Cir. 2020). “In the First Amendment context, the likelihood of

success on the merits is the linchpin of the preliminary injunction analysis.” Sindicato

Puertorriqueño de Trabajadores v. Fortuño, 699 F.3d 1, 10 (1st Cir. 2012). As discussed below,

each of the four factors supports Plaintiffs’ motion for a preliminary injunction against Section

6.14(a).

   I.        Likelihood of Success on the Merits

             A. Plaintiffs are likely to succeed in demonstrating that they have standing.

        Although Plaintiffs have not been personally prosecuted or threatened with prosecution

under Section 6.14(a), such a threat is not necessary for them to vindicate their First and

Fourteenth Amendment rights. “[I]t is not necessary that [a plaintiff] first expose himself to

actual arrest or prosecution to be entitled to challenge a statute that he claims deters the exercise

of his constitutional rights.” Steffel v. Thompson, 415 U.S. 452, 459, (1974). In the context of

facial pre-enforcement challenges, the Supreme Court has “held that a plaintiff satisfies the

injury-in-fact requirement where he alleges ‘[1] an intention to engage in a course of conduct

arguably affected with a constitutional interest, but [2] proscribed by a statute, and [3] there

exists a credible threat of prosecution thereunder.’” SBA List I, 573 U.S. at 159 (quoting Babbitt,

442 U.S. at 298). Plaintiffs satisfy all three prongs of this relaxed standard.



                                                  10
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 12 of 30




       Plaintiffs’ intended speech is plainly “affected with a constitutional interest.” Id. at 161

(citation and internal quotation marks omitted). Plaintiffs have alleged an intention to continue

reporting on emergency conditions in Puerto Rico, including the COVID-19 public health crisis.

Second Rodríguez Cotto Decl. ¶ 3; Second González Cotto Decl. ¶ 3. Reporting on “subject[s] of

legitimate news interest” constitutes “[s]peech on matters of public concern,” which lies “at the

heart of the First Amendment’s protection.” Snyder v. Phelps, 562 U.S. 443, 451–53 (2011)

(citations and internal quotation marks omitted); see also Mangual v. Rotger-Sabat, 317 F.3d 45,

64–65 (1st Cir. 2003).

       Plaintiffs’ intended speech is also “‘arguably . . . proscribed by [the] statute’ they wish to

challenge.” SBA List I, 573 U.S. at 162 (citation omitted) (alteration in original). Section 6.14(a)

makes it a crime to knowingly transmit false information about emergency conditions in Puerto

Rico during a declared emergency. Governor Vázquez has declared a public emergency relating

to the COVID-19 pandemic, thus bringing Section 6.14 into full force and effect for the duration

of the crisis. Joint Factual Stipulation ¶ 3, Dkt. No. 23. And Plaintiffs’ reporting currently

focuses on all aspects of the COVID-19 public health emergency, including the government’s

response to the emergency. Id. ¶¶ 28, 36; Second Rodríguez Cotto Decl. ¶ 3; Second González

Cotto Decl. ¶ 3. Section 6.14(a) therefore “covers the subject matter of [Plaintiffs’] intended

speech.” See SBA List I, 573 U.S. at 162.

       Plaintiffs need not allege that they intend to actually violate Section 6.14(a)—i.e., by

knowingly publishing false statements about emergency conditions in Puerto Rico—in order to

establish that their speech is arguably proscribed by the Act. The Supreme Court’s decision in

SBA List I is directly on point. There, an advocacy group filed a pre-enforcement First

Amendment challenge to an Ohio statute that made it a crime to utter certain false statements



                                                11
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 13 of 30




about political candidates or public officials. Id. at 152. The Sixth Circuit held that the plaintiff

organization’s fear of enforcement did not engender an Article III injury because it had “not

alleged that ‘it plans to lie or recklessly disregard the veracity of its speech’ in the future, but

rather maintains that the statements it intends to make are factually true.” Id. at 156–57 (quoting

Susan B. Anthony List v. Driehaus, 525 F. App’x 415, 422 (6th Cir. 2013)).

       The Supreme Court unanimously reversed, observing that the Sixth Circuit “misse[d] the

point” of its pre-enforcement standing cases. Id. at 163. “Nothing in [those] decisions requires a

plaintiff who wishes to challenge the constitutionality of a law to confess that he will in fact

violate that law” by intentionally uttering a false statement. Id. (citing Babbitt, 442 U.S. at 301).

Instead, plaintiffs may establish standing by plausibly alleging that their speech could be

construed to violate the challenged statute. Thus, the Court held that the plaintiffs had standing

because they could be accused of intentionally uttering a false statement in violation of Ohio’s

false statement law, even though they did not intend to utter any false statements. Id. The same

principle applies here. Although Plaintiffs would never knowingly publish false statements, they

reasonably fear that the government could accuse them of lying about emergency conditions in

Puerto Rico and prosecute them under Section 6.14(a). Because assessments about another

person’s state of mind are often inaccurate, “[a] speaker might still be worried about being

prosecuted for a careless false statement, even if he does not have the intent required to render

him liable.” United States v. Alvarez, 567 U.S. 709, 736 (2012) (Breyer, J., concurring in the

judgment).

       Finally, Plaintiffs face a credible threat of prosecution under Section 6.14(a), even though

they have not yet been threatened with prosecution under the new law. “[W]hen dealing with

pre-enforcement challenges to recently enacted (or, at least, non-moribund) statutes that facially



                                                 12
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 14 of 30




restrict expressive activity by the class to which the plaintiff belongs, courts will assume a

credible threat of prosecution in the absence of compelling contrary evidence.” N.H. Right to Life

Political Action Comm. v. Gardner, 99 F.3d 8, 15 (1st Cir. 1996). Because Section 6.14(a) was

amended just over two weeks ago, while this lawsuit was already pending, the presumption

supporting a credible threat of prosecution is at its zenith.

       Furthermore, the evidence strongly supports the existence of a credible threat of

prosecution. The government recently attempted to prosecute Pastor Rivera Santiago under the

prior version of Section 6.14(a) for sharing information on WhatsApp about a rumored

government curfew order. First Rodríguez Cotto Decl. ¶ 26; First González Cotto Decl. ¶ 11;

Transl. of News Articles, Dkt. No. 10-3; Joint Stipulation of Facts ¶ 7, Dkt. No. 23. There is

nothing to suggest that Plaintiffs, who frequently report on similar topics, are immune from

prosecution. Indeed, the government expressly refused to stipulate—even for a few days—that it

would not prosecute Plaintiffs under the prior version of Section 6.14(a). See Babbitt, 442 U.S. at

302 (noting that the plaintiffs’ standing was supported by the fact that “the State ha[d] not

disavowed any intention of invoking the criminal penalty provision against unions that commit

unfair labor practices”); accord SBA List I, 573 U.S. at 165; N.H. Right to Life, 99 F.3d at 17.

       Although Section 6.14(a) was subsequently amended by Act No. 66-2020, the amended

statute still does not “carve out any exception for journalists.” Mangual, 317 F.3d at 58. In fact,

the Statement of Motives for Act No. 66-2020 makes clear that the statute is addressed to the

“mass media.” Certified Transl. of Act No. 66-2020, Dkt. No. 45-1. And the amended version of

Section 6.14(a) expressly applies to speech distributed through “the media” and “social

networks,” where Plaintiffs routinely broadcast their reporting about the COVID-19 public

health emergency. Joint Factual Stipulation ¶¶ 10–16, 31–35 (listing Plaintiffs’ online



                                                  13
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 15 of 30




publications, including publications on Facebook, about the COVID-19 public health crisis),

Dkt. No. 23; First Rodríguez Cotto Decl. ¶ 4 (stating that Ms. Rodríguez Cotto broadcasts a

syndicated radio show). Thus, Section 6.14(a) “facially restrict[s] expressive activity by the class

to which . . . [Plaintiffs] belong[].” N.H. Right to Life, 99 F.3d at 15.

        “Even if the Department of Justice did disavow any intention to prosecute” Plaintiffs or

other journalists under Section 6.14(a), Plaintiffs “would still have a credible fear of having

criminal charges filed against [them] by the local police.” Mangual, 317 F.3d at 59. Violations of

Section 6.14(a) are treated as misdemeanors, unless the speech results in physical harm to

persons or more than $10,000 in property damage. “Under Puerto Rico law, if the crime is a

misdemeanor, individuals may file a complaint with the police or pro se; it is after probable

cause is shown and the matter is set for trial that the Justice Department steps in to prosecute the

case.” Id. Furthermore, the Secretary of Justice “exercises no control over whom the local police

choose to prosecute for misdemeanors.” Id. Thus, the credible threat of prosecution in this case

“is bolstered by the fact that authority” to initiate criminal proceedings under Section 6.14(a) is

not limited to licensed prosecutors, “who are constrained by explicit guidelines or ethical

obligations.” SBA List I, 573 U.S. at 164. Plaintiffs’ “credible fear of being haled into court on a

criminal charge” by a hostile or inept police prosecutor “is enough for the purposes of standing,

even if it were not likely that [they] . . . would be convicted.” Mangual, 317 F.3d at 59.

            B. Plaintiffs should not be forced to disclose their confidential sources in order
               to vindicate their First and Fourteenth Amendment rights.

        In its Memorandum and Order of July 6, 2020, the Court ordered Plaintiffs to include in

the legal memorandum supporting their renewed motion for preliminary injunction a “discussion

of whether a journalist claiming chilling of sources as basis for standing in a pre-enforcement

facial challenge under the First Amendment” may establish standing without disclosing the

                                                  14
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 16 of 30




identities of their sources. Mem. and Order 2, Dkt. No. 34. The Court further ordered Plaintiffs to

“include cases specifically addressing this question.” Id. Plaintiffs respectfully submit that they

may establish standing without disclosing the identities of their sources, and that any order

requiring them to disclose the identities of their confidential sources would impermissibly

undermine the First Amendment interests they seek to vindicate through this lawsuit.

       Although the First Circuit has not resolved the “semantic[] question of whether the

protection afforded to a journalist’s sources and research is a type of privilege,” Cusumano v.

Microsoft Corp., 162 F.3d 708, 716 (1st Cir. 1998) (alteration in original), it nonetheless applies

a “heightened sensitivity to First Amendment concerns and invite[s] a balancing of

considerations” when journalists are asked to divulge such confidential information. In re

Special Proceedings, 373 F.3d 37, 45 (1st Cir. 2004) (citation and internal quotation marks

omitted). The party seeking disclosure of the confidential information bears the initial burden of

“showing that his claim of need and relevance is not frivolous.” Cusumano, 162 F.3d at 716; see

also In re Special Proceedings, 373 F.3d at 45 (“[T]he disclosure of a reporter’s confidential

sources may not be compelled unless directly relevant to a nonfrivolous claim or inquiry

undertaken in good faith.”). The burden then “shifts to the objector to demonstrate the basis for

withholding the information.” Cusumano, 162 F.3d at 716. Ultimately, the Court must balance

“those factors that relate to the movant’s need for the information on one pan of the scales and

those that reflect the objector’s interest in confidentiality and the potential injury to the free flow

of information that disclosure portends on the opposite pan.” Id.

       In this case, the balance tips decisively against compelled disclosure. On the one hand,

the identities of Plaintiffs’ sources are irrelevant to the standing inquiry. As the First Circuit

explained in New Hampshire Right to Life, “two potential injuries must be considered” when “a



                                                  15
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 17 of 30




party launches a pre-enforcement challenge to a statute that provides for criminal penalties and

claims that the statute, on its face, abridges First Amendment rights.” 99 F.3d at 13. “First, there

is the injury which attends the threat of enforcement. . . . [A] credible threat of present or future

prosecution itself works an injury that is sufficient to confer standing, even if there is no history

of past enforcement.” Id. Second, “an actual injury can exist when the plaintiff[s]”—and, in this

case, their sources—are “chilled from exercising [their] right to free expression or forgo[]

expression in order to avoid enforcement consequences.” Id. at 13. “Either injury is justiciable.”

Id. at 14. Furthermore, “[b]ecause the threat of prosecution is a common denominator of both

types of injury, their existence can be resolved in a single inquiry”—the three-factor test laid out

by the Supreme Court in Babbitt and SBA List I. N.H. Right to Life, 99 F.3d at 14. In other

words, a credible threat of prosecution is both necessary and sufficient to establish standing in a

pre-enforcement First Amendment challenge. For the reasons set forth in Section I.A, supra,

Plaintiffs have established that they face a credible threat of prosecution under Section 6.14(a).

       The First Circuit’s decision in Mangual lends further support to this conclusion. There,

the court held that the plaintiff journalist had made “a sufficient showing of a credible threat of

prosecution to secure standing under Article III.” 317 F.3d at 59. The credible threat of

prosecution against Mangual gave rise to three distinct types of injury: (1) the threat that

Mangual would in fact be prosecuted “for continuing his work as a journalist,” (2) Mangual’s

need to “curtail his investigative and journalistic activities” in order “to limit his exposure” to the

credible threat of prosecution, and (3) the risk that the Mangual’s “sources will silence

themselves if he is criminally prosecuted and forced to disclose his sources to prove the truth of

his allegations.” Id. at 58. The court concluded that “[t]he threat of prosecution against Mangual,

and the ensuing chilling effect, certainly exceed the low probability threshold required for First



                                                  16
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 18 of 30




Amendment standing purposes.” Id. As far as Plaintiffs can ascertain, there was never any

discovery into the identities of Mangual’s sources. To the contrary, the First Circuit’s brief

discussion of the source chill issue simply relates that “Mangual also says there is a danger his

sources will silence themselves if he is criminally prosecuted.” Id. (emphases added). Discovery

into Mangual’s sources was unnecessary because the credible threat of prosecution against

Mangual was the sole touchstone for standing.

       So too here, Plaintiffs’ standing derives from the credible threat of prosecution they face

under Section 6.14(a). As in Mangual, the threat of prosecution inevitably gives rise to further

injuries, including Plaintiffs’ self-censorship of their own reporting and the chilling effect on

Plaintiffs’ sources. But these injuries are derivative of the underlying threat of prosecution,

which alone suffices to establish standing. Furthermore, discovery into the identities of

Plaintiffs’ sources would not resolve any factual issues. Plaintiffs cannot know the identities of

potential sources who have been chilled from speaking to them. And even if the government

were able to depose Plaintiffs’ existing sources, there is no reason to believe that Plaintiffs’

sources would actually disclose any material information regarding the existence of source chill.

In short, discovery into the identities of Plaintiffs’ sources is extremely unlikely to lead to any

information relevant to Plaintiffs’ allegation that their sources will be chilled by Section 6.14(a).

       On the other hand, discovery into the identities of Plaintiffs’ confidential sources would

itself chill existing and potential sources from sharing further confidential information with

Plaintiffs, fatally undermining Plaintiffs’ ability to engage in newsgathering and depriving the

public of access to important information. “If [journalists’ unpublished materials] were freely

subject to subpoena, their sources likely would refuse to confide in them . . . [A] drying-up of

sources would sharply curtail the information available to [journalists] and thus would restrict



                                                 17
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 19 of 30




their output . , , [S]tripped of sources, [journalists] would write fewer, less incisive articles.”

Cusumano, 162 F.3d at 714. See also, e.g., Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir. 1993)

(“[S]ociety’s interest in protecting the integrity of the newsgathering process, and in ensuring the

free flow of information to the public is an interest of sufficient social importance to justify some

incidental sacrifice of sources of facts needed in the administration of justice.” (citation and

internal quotation marks omitted)).

       Thus, discovery into Plaintiffs’ sources would inflict the same injuries that Plaintiffs’

lawsuit seeks to prevent. It would also negate the entire rationale on which the need for

discovery is predicated. If Plaintiffs were forced to disclose the identities of their confidential

sources, there would be no need to investigate the question of source chill in discovery—the

damage would already be done. See NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 459

(1958) (holding that the NAACP could assert its members’ privacy interests without disclosing

their individual identities, because requiring disclosure “would result in nullification of the right

at the very moment of its assertion”). Allowing discovery into Plaintiffs’ sources under these

circumstances would also effectively negate source chill as a cognizable Article III injury. No

journalist would ever allege source chill if doing so opened the door to discovery into their

sources’ identities or other confidential information.

           C. Plaintiffs are likely to succeed in demonstrating that Section 6.14(a)’s first
              provision is unconstitutional.

       Section 6.14(a)’s first provision is facially unconstitutional because it imposes a content-

and viewpoint-based restriction on speech about matters of public concern. “[A]bove all else, the

First Amendment means that government has no power to restrict expression because of its

message, its ideas, its subject matter, or its content.” Police Dep’t of City of Chi. v. Mosley, 408

U.S. 92, 95 (1972). “Government regulation of speech is content based if a law applies to

                                                 18
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 20 of 30




particular speech because of the topic discussed or the idea or message expressed. . . . This

commonsense meaning of the phrase ‘content based’ requires a court to consider whether a

regulation of speech ‘on its face’ draws distinctions based on the message a speaker conveys.”

Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227 (2015) (citations omitted); accord Barr v. Am.

Ass’n of Political Consultants, Inc., 140 S. Ct. 2335, 2346 (2020). A law is facially content based

“if it require[s] ‘enforcement authorities’ to ‘examine the content of the message that is conveyed

to determine whether’ a violation has occurred.” McCullen v. Coakley, 573 U.S. 464, 479 (2014)

(quoting F.C.C. v. League of Women Voters of Cal., 468 U.S. 364, 383 (1984)). Content-based

laws are presumptively unconstitutional and are subject to strict judicial scrutiny. Reed, 135 S.Ct.

at 2226–27. This “is the most demanding test known to constitutional law.” City of Boerne v.

Flores, 521 U.S. 507, 534 (1997).

       Section 6.14(a)’s first provision is indisputably content based. This provision makes it a

crime to “[g]ive[] a warning or false alarm, knowing that the information is false, in relation to

the imminent occurrence of a catastrophe in Puerto Rico.” Certified Transl. of Act No. 66-2020.

In fact, the prohibition is viewpoint based, since it imposes a blanket prohibition against

“warning[s] or false alarm[s]” that a catastrophe is about to occur, without imposing a similar

blanket restriction on speech falsely reassuring the public that everything is under control—even

though false assurances can pose just as much of a threat to public safety as false alarms. By

tipping the scales firmly in favor of “positivity,” Section 6.14(a) threatens to “silence dissent and

distort the marketplace of ideas.” Matal v. Tam, 137 S. Ct. 1744, 1766 (2017) (Kennedy, J.,

concurring in part and concurring in the judgment). Like the anti-disparagement provision of the

Lanham Act, which the Supreme Court held to be impermissibly viewpoint-based in Matal,




                                                 19
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 21 of 30




Section 6.14(a)’s first provision is a “happy-talk clause” that “goes much further than is

necessary to serve the interests asserted.” Id. at 1765 (plurality opinion).

       As a facially content- and viewpoint-based restriction on speech about matters of public

concern, Section 6.14(a)’s first provision must survive strict scrutiny. All of the Supreme Court

Justices in Alvarez agreed that, at the very least, content-based restrictions on knowingly false

speech about matters of public concern must receive strict scrutiny, because allowing “the state

to be the arbiter of truth” on such matters “would present a grave and unacceptable danger of

suppressing truthful speech.” Id. at 751–52 (Alito, J., dissenting); accord id. at 731–32 (Breyer,

J., concurring in the judgment). See also Alvarez, 567 U.S. at 723 (plurality op.) (stating that

content-based restrictions on false statements should receive strict scrutiny, so long as the speech

does not fall into one of the recognized exceptions to the First Amendment, because “[o]ur

constitutional tradition stands against” the government’s asserted authority “to compile a list of

subjects about which false statements are punishable”). On remand in Susan B. Anthony List v.

Driehaus, the Sixth Circuit applied Alvarez and held that Ohio’s law prohibiting knowingly false

statements about political candidates was subject to strict scrutiny because it imposed a content-

based restriction on core First Amendment speech. Susan B. Anthony List v. Driehaus, 814 F.3d

466, 473 (6th Cir. 2016) [SBA List II]. Here, as well, Alvarez compels the application of strict

scrutiny to Section 6.14(a)’s content-based restriction on speech about matters of immense

public concern. The dangers of allowing the government to set itself up as the arbiter of truth on

these issues, and the concomitant chill on truthful speech, are severe.

       Strict scrutiny requires the government to demonstrate that the restriction is both

“necessary to serve a compelling state interest and . . . narrowly drawn to achieve that end.” Ark.

Writers’ Project, Inc. v. Ragland, 481 U.S. 221, 231 (1987). To carry its burden under strict



                                                 20
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 22 of 30




scrutiny, the government “must specifically identify an actual problem in need of solving, and

the curtailment of free speech must be actually necessary to the solution.” Brown v. Entm’t

Merchants Ass’n, 564 U.S. 786, 799 (2011) (citations and internal quotation marks omitted).

Furthermore, the government must demonstrate that any “plausible, less restrictive alternative

would be ineffective” in achieving its compelling goals. United States v. Playboy Entm’t Grp.,

529 U.S. 803, 824 (2000). Throughout, the government’s showing must be supported by record

evidence, not “anecdote and supposition.” Id. at 822. Even under intermediate scrutiny, the

government must demonstrate that Section 6.14(a) is reasonably proportionate to the

government’s asserted justifications for the statute, taking into account “the seriousness of the

speech-related harm the provision will likely cause, the nature and importance of the provision’s

countervailing objectives, the extent to which the provision will tend to achieve those objectives,

and whether there are other, less restrictive ways of doing so.” Alvarez, 567 U.S. at 730 (opinion

of Breyer, J.).

        Section 6.14(a)’s first provision cannot survive strict, or even intermediate, scrutiny.

There is no evidence in the legislative record to support the government’s assertion that a

criminal prohibition against “warnings or false alarms” about the imminent occurrence of

catastrophes in Puerto Rico is necessary to advance the statute’s asserted interest in “the safety of

the people and social order.” Certified Transl. of Act No. 66-2020, Dkt. No 45-1. See Alvarez,

567 U.S. at 726 (plurality op.) (“The Government points to no evidence to support its claim that

the public’s general perception of military awards is diluted by false claims.”). Nor is there any

evidence that counterspeech—including, for example, substantially increased government

transparency—would fail to address the government’s stated concerns. Id. (“The Government

has not shown, and cannot show, why counterspeech would not suffice to achieve its interest.”);



                                                 21
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 23 of 30




id. at 738 (opinion of Breyer, J.) (“I would also note, like the plurality, that in this area more

accurate information will normally counteract the lie.”).

       Assuming arguendo that the government could muster the necessary evidence, Section

6.14(a) would still fail review under either strict or intermediate scrutiny because it is not

remotely tailored to the government’s asserted interests in public safety and order. Unlike

Section 6.14(a)’s second provision, the first provision does not even require the government to

demonstrate that speech falsely predicting a catastrophe resulted in a risk of imminent harm to

persons or property. As a result, it criminalizes obviously harmless false alarms about

supposedly imminent catastrophes, such as fanciful predictions of an alien invasion. See SBA List

II, 814 F.3d at 475 (holding that Ohio’s false statement law was “not narrowly tailored” to the

government’s interest in preserving fair elections, because it penalized knowingly false

statements about political candidates even if there was no plausible risk that they would

influence the election). At the same time, the first provision is significantly underinclusive,

because it does not criminalize knowingly false assurances that a catastrophe will not

materialize, even though false assurances—such as falsely telling the public that COVID-19 is a

hoax and that there is no need to take precautions to prevent transmission—can pose just as

much of a threat to public safety as false alarms. See Reed, 576 U.S. at 172 (“[A] law cannot be

regarded as protecting an interest of the highest order, and thus as justifying a restriction on

truthful speech, when it leaves appreciable damage to that supposedly vital interest

unprohibited.” (citation and internal quotation marks omitted)).

           D. Plaintiffs are likely to succeed in demonstrating that Section 6.14(a)’s second
              provision is unconstitutional.

       Section 6.14(a)’s second provision fares no better. This provision makes it a crime to

“disseminate, publish, transmit, transfer and/or circulate through any means of communication,

                                                22
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 24 of 30




including the means of television media, social network, and/or any other means of

dissemination, publication or distribution of information, a notice or a false alarm, knowing that

the information is false,” if a “result” of the speech “puts the life, health, bodily integrity or

safety of one or more persons at imminent risk, or endangers public or private property.” Unlike

Section 6.14(a)’s first provision, the second provision is not limited to false reports of an

imminent catastrophe. It therefore gives the government broad authority to prosecute perceived

lies during a declared emergency based on nothing more than an inherently subjective

assessment about whether the speech resulted in a “risk” of harm to persons or property.

       The dangers of allowing the government to prosecute speech about matters of public

concern on the basis of its potential to create public unrest are well established. First,

criminalizing protected speech based on the government’s projections about how people might

react creates obvious vagueness problems because it fails to provide adequate notice about what

speech is prohibited and invites arbitrary, selective, or discriminatory enforcement. Thus, in

Ashton v. Kentucky, 384 U.S. 195 (1966), the Supreme Court reversed a criminal defamation

conviction because the state’s definition of criminal defamation—false and defamatory

statements calculated to cause a breach of the peace—was unconstitutionally vague. The Court

explained that this definition left “wide open the standard of responsibility,” because it

predicated criminal liability on the government’s assessment of “the boiling point of a particular

person or a particular group, not an appraisal of the nature of the comments per se.” Id. at 200.

       Relatedly, criminalizing protected speech on the basis of its perceived potential to cause

disruption amounts to “an unconstitutional ‘heckler’s veto’” because it “allows or disallows

protected speech based merely on the audience’s reaction to its content.” March v. Frey, — F.

Supp. 3d —, No. 2:15-CV-515-NT, 2020 WL 2044625, at *12 (D. Me. Apr. 28, 2020) (citing



                                                23
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 25 of 30




Bachellar v. Maryland, 397 U.S. 564, 567 (1970)); see also, e.g., Bible Believers v. Wayne Cty.,

Mich., 805 F.3d 228, 252 (6th Cir. 2015) (en banc) (“If the speaker’s message does not fall into

one of the recognized categories of unprotected speech, the message does not lose its protection

under the First Amendment due to the lawless reaction of those who hear it.” (footnote omitted)).

“Indeed, a speech burden based on audience reactions is simply government hostility and

intervention in a different guise. The speech is targeted, after all, based on the government’s

disapproval of the speaker’s choice of message. And it is the government itself that is attempting

in this case to decide” how the audience would likely react. Matal, 137 S. Ct. at 1767 (opinion of

Kennedy, J.). In other words, when the government penalizes protected speech on the basis of its

own forecasts about how the public might react, it is just laundering its own content and

viewpoint discrimination.

       Even if Section 6.14(a)’s second provision were evaluated under intermediate First

Amendment scrutiny as an overbroad restriction on protected expression, however, it would still

fail judicial review. See Alvarez, 567 U.S. at 730–39 (opinion of Breyer, J.) (holding that the

Stolen Valor Act failed intermediate First Amendment scrutiny because it was not narrowly

tailored to the government’s interest in preserving the integrity of military honors). Section

6.14(a)’s second provision is not narrowly defined in terms of subject matter. It does not require

the government to demonstrate that the defendant actually foresaw that their speech would cause

a risk of imminent harm to persons or property. It does not describe how great the risk needs to

be in terms of either likelihood or severity. And it does not require the government to show that

significant public harm actually resulted. Section 6.14(a) thus “ranges very broadly[,] [a]nd that

breadth means that it creates a significant risk of First Amendment harm.” Alvarez, 567 U.S. at

736 (2012) (opinion of Breyer, J.). The risk of First Amendment harm is especially significant



                                               24
        Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 26 of 30




because Section 6.14(a) applies to speech on political issues, such as speech about government

emergency orders, “where although . . . lies are more likely to cause harm, the risk of censorious

selectivity by prosecutors is also high.” Id.

       The Federal Communications Commission’s broadcast hoaxes rule, 47 C.F.R. § 73.1217,

provides an example of a regulation more narrowly tailored to the Government’s asserted interest

in preventing false information from threatening public safety. The rule states:

       No licensee or permittee of any broadcast station shall broadcast false information
       concerning a crime or a catastrophe if:

       (a) The licensee knows this information is false;

       (b) It is foreseeable that broadcast of the information will cause substantial public harm,
       and

       (c) Broadcast of the information does in fact directly cause substantial public harm.
       ...
       For purposes of this rule, “public harm” must begin immediately, and cause direct
       and actual damage to property or to the health or safety of the general public, or
       diversion of law enforcement or other public health and safety authorities from
       their duties. The public harm will be deemed foreseeable if the licensee could
       expect with a significant degree of certainty that public harm would occur. A
       “crime” is any act or omission that makes the offender subject to criminal
       punishment by law. A “catastrophe” is a disaster or imminent disaster involving
       [a] violent or sudden event affecting the public.

Id.

       Unlike Section 6.14(a), the FCC’s broadcast hoaxes rule requires the government to

demonstrate that: (1) the false information “concern[s] a crime or a catastrophe,” both of which

are expressly defined; (2) public harm “beg[a]n immediately” as a result of the broadcast of the

false information; and (3) the broadcaster could have “expect[ed] with a significant degree of

certainty that public harm would occur.” Id. The FCC has made clear that these strict limitations

on the scope of the broadcast hoaxes rule are essential to address the “substantial First

Amendment concerns involved with the federal government policing the content of broadcast
                                                25
         Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 27 of 30




news.” Federal Communications Commission, Letter to Jessica J. González Re: Free Press

Emergency Petition for Inquiry Into Broadcast of False Information on COVID-19, No. DA 20-

385, 2020 WL 1686747, at *2 (OHMSV Apr. 6, 2020) (citing Alvarez, 567 U.S. at 716 (plurality

opinion)).

         Those same concerns militate against Section 6.14’s substantially overbroad attempt to

police public discourse about emergency conditions in Puerto Rico, such as the COVID-19

public health crisis. As the FCC explained in rejecting a request to extend the broadcast hoax

rule beyond its narrowly established confines, the news media “face[s] the challenge of covering

a rapidly-evolving, national, and international health crisis, in which new information—much of

it medical or technical in nature and therefore difficult to corroborate or refute in real time—is

continually revealed, vetted, and verified or dismissed.” Id. Under these complex, evolving, and

politically charged circumstances, laws that broadly criminalize false statements about

emergency conditions give the government too much power over public discourse and chill too

much reporting on matters of public concern.

   II.       Irreparable Harm

         “The loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). Since

Plaintiffs “have made a strong showing of likelihood of success on the merits of their First

Amendment claim, it follows that the irreparable injury component of the preliminary injunction

analysis is satisfied as well.” Sindicato Puertorriqueño de Trabajadores, 699 F.3d at 15.

Although Section 6.14(a) has not yet been enforced against Plaintiffs, the threat of prosecution

under the statute will chill both Plaintiffs and their sources. See Second Rodríguez Cotto Decl. ¶¶

8–9; Second González Cotto Decl. ¶¶ 8–9. See also Mangual, 317 F.3d at 58 (“[T]here is nothing


                                                26
           Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 28 of 30




Mangual can do to limit his exposure other than to curtail his investigative and journalistic

activities.”).

           Furthermore, even if Plaintiffs and their sources were not in immediate danger of being

chilled by the threat of prosecution, the risk that they might eventually succumb to the pressure

exerted by the statute during the pendency of this litigation would itself suffice to establish

irreparable injury. See Elrod, 427 U.S. at 373 (holding that the plaintiffs had demonstrated

irreparable harm because “First Amendment interests were either threatened or in fact being

impaired at the time relief was sought.” (emphasis added)). The chilling effect threatened by

Section 6.14(a) is particularly significant in this case because it concerns time-sensitive

information on matters of immense public concern. It is impossible to ascertain how much the

chill caused by Section 6.14(a) will distort public discussion about issues central to democratic

self-governance during the COVID-19 public health crisis.

    III.      The Balance of Hardships and the Public Interest

           As this Court recognized in Firecross Ministries v. Municipality of Ponce, the balance of

hardships and the public interest “weigh[] heavily against Defendants” in any case where a

plaintiff demonstrates a likelihood of success on the merits of free speech claims, because “First

Amendment freedoms must always be protected” and “suppressing protected speech innately

harms the public interest as a whole.” 204 F. Supp. 2d 244, 250–51 (D.P.R. 2002). Thus, in any

First Amendment case where a plaintiff demonstrates a likelihood of success on the merits, the

“balance weighs heavily against Defendants.” Id. at 251. See also, e.g., Magriz v. Union de

Tronquistas de P.R., Local 901, 765 F. Supp. 2d 143, 157 (D.P.R. 2011) (“When a constitutional

violation is likely . . . the public interest militates in favor of injunctive relief because it is always

in the public interest to prevent violation of a party’s constitutional rights.” (quoting Miller v.


                                                   27
          Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 29 of 30




City of Cincinnati, 622 F.3d 524, 540 (6th Cir. 2010))). These presumptions carry special force

when press freedoms are at stake, because “[a] broadly defined freedom of the press assures the

maintenance of our political system and an open society.” Time, Inc. v. Hill, 385 U.S. 374, 389

(1967).

          Plaintiffs do not dispute that the government has a legitimate interest in public safety. But

the First Amendment rights to free speech and a free press promote, rather than undermine,

public safety. “The Framers of the First Amendment, fully aware of both the need to defend a

new nation and the abuses of the English and Colonial Governments, sought to give this new

society strength and security by providing that freedom of speech, press, religion, and assembly

should not be abridged.” N.Y. Times Co. v. United States, 403 U.S. 713, 719 (1971) (Black, J.,

concurring). As discussed in Sections I.C and I.D, supra, Section 6.14(a) criminalizes far more

protected speech on matters of public concern than necessary to protect public safety. The

government should not be allowed to invoke vague concerns about “security” as a free pass to

run roughshod over the fundamental freedoms enshrined in the First Amendment.

   IV.       The Court Should Waive Any Bond Requirement Under Rule 65(c).

          Finally, Plaintiffs respectfully request that this Court waive any bond requirement under

Rule 65(c). Waiving the bond requirement is warranted because Plaintiffs seek to vindicate

constitutional rights, and so their lawsuit is in the public interest. See Crowley v. Local No. 82,

Furniture & Piano Moving, Furniture Store Drivers, Helpers, Warehousemen, & Packers, 679

F.2d 978, 1000 (1st Cir. 1982) (“[N]o bond is required in suits to enforce important federal rights

or public interests.” (internal quotation marks omitted)), rev’d on other grounds, 467 U.S. 526

(1984); see also, e.g., Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 803 n.8 (3d

Cir. 1989) (collecting cases); City of Atlanta v. Metro. Atlanta Rapid Transit Auth., 636 F.2d



                                                   28
          Case 3:20-cv-01235-PAD Document 50 Filed 07/29/20 Page 30 of 30




  1084, 1094 (5th Cir. 1981) (noting that courts have recognized that public interest litigation is an

  exception to the Rule 65 bond requirement).

                                        CONCLUSION
         For the foregoing reasons, Plaintiffs respectfully request that the Court issue a

preliminary injunction prohibiting the government from enforcing Section 6.14(a). Plaintiffs also

respectfully request that the Court waive any bond requirement under Federal Rule of Civil

Procedure 65(c).

         I HEREBY CERTIFY that the undersigned attorney electronically filed the foregoing
with the Clerk of the Court, which will send notification of such filing to the parties subscribing to
the CM/ECF System.

         RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico, this 29th day of July 2020.

                                                       S/Fermín L. Arraiza-Navas
                                                       FERMÍN L. ARRAIZA NAVAS
                                                       USDC-PR No. 215705
                                                       William Ramírez-Hernández+
                                                       Executive Director
                                                       American Civil Liberties Union
                                                       of Puerto Rico
                                                       Union Plaza, 416 Ponce de León, Suite 1105
                                                       San Juan, Puerto Rico 00918
                                                       (787) 753-9493
                                                       (646) 740-3865
                                                       farraiza@aclu.org

                                                       Brian Hauss*
                                                       Emerson Sykes+
                                                       Arianna Demas+
                                                       American Civil Liberties Union Foundation
                                                       125 Broad Street, 18th Floor
                                                       New York, New York 10004
                                                       (212) 549-2500
                                                       bhauss@aclu.org
                                                       *Pro hac vice
                                                       + Of counsel

                                                       Attorneys for Plaintiffs

                                                  29
